COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rose Air, LLC v. Brazoria County Appraisal District and Cheryl
                          Evans in Her Capacity as Chief Appraiser

Appellate case number:    01-13-01085-CV

Trial court case number: 71172

Trial court:              412th District Court of Brazoria County

        Appellant, Rose Air, LLC, has filed a Motion for Extension of Time “for filing the
clerk’s record, payment of fees in connection with the clerk’s record, and payment of the
appellate filing fee.” We grant the motion in part and dismiss the motion in part.

        On January 16, 2014, the Clerk of this Court notified appellant that, unless it provided
proof of having paid or made payment arrangements for preparation of the clerk’s record, or an
explanation of why appellant was exempt from payment by February 5, 2013, the Court might
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3. On January 21,
2014, the Clerk of this Court notified appellant that the records show that appellant had neither
established indigence nor paid the $195.00 appellate filing fee and, unless appellant paid the
required fee by February 20, 2014, the Court might dismiss the appeal. See TEX. R. APP. P. 5,
42.3. Appellant responded with its motion for extensions of time to pay this Court’s filing fee
and fee for preparation of the clerk’s record.

        We dismiss appellant’s request for an extension of time to file the clerk’s record. See
TEX. R. APP. P. 35.3(c) (providing that appellate court may extend time to file clerk’s record if
trial court clerk requests). We grant appellant’s request to extend the deadlines to respond to the
January 14, 2014 notice regarding payment of fees for preparation of the clerk’s record and to
pay the appellate filing fee of $195.00. Accordingly, unless appellant (1) provides proof of
having paid or made payment arrangements for preparation of the clerk’s record, or an
explanation of why appellant was exempt from payment, and (2) pays the filing fee of
$195.00 within 30 days of the date of this order, the Court may dismiss the appeal. See TEX.
R. APP. P. 37.3(b), 42.3.
       It is so ORDERED.


Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually    Acting for the Court


Date: March 25, 2014